DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2021 were considered by the examiner.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0217405 A1) (“Sasaki”).
Regarding claim 1, Sasaki teaches at least in figure 4:
an n-type semiconductor layer (2/3) that comprises a Ga2O3-based single crystal (¶ 0079) and a plurality of trenches (area occupied by 36 and 31) opening on one surface (top surface) (while figure 4 shows a single trench it would have been obvious to one of ordinary skill in the art that they could have duplicated the single trench transistor to create a plurality, or array, of transistors. See Examiner’s amended figure 4 below. One of ordinary skill in the art would have been motivated to create an array of transistors because it would allow them to create designs such as such as tying the devices together to generate more current than a single device allows for, OpAmps, logical gates, and other more complex designs than a single transistor allows for; See MPEP 2144.04(VI)(B), where adding more trenches, i.e. transistors, is a mere duplication of parts),
wherein the n-type semiconductor layer does not contain a p-type Ga2O3-based single crystal (¶ 0030, where e is n-type; ¶ 0054, where 3 is n-type; ¶ 0079, where 2 and 3 are n-type. There is no p-type semiconductor material)
a gate electrode (31) buried in each of the plurality of trenches (area occupied by 36 and 31), 

the gate electrode (31) being electrically insulated from the n-type semiconductor layer (2/3) by a gate insulator film (36); 
a source electrode (32) connected to a mesa-shaped region between adjacent trenches in the n- type semiconductor layer (see Examiner’s amended figure 4 below); and 
a drain electrode (35) directly or indirectly connected to the n-type semiconductor layer (2/3) on an opposite side to the source electrode (35 is on an opposite side than 32).	
	
    PNG
    media_image1.png
    257
    682
    media_image1.png
    Greyscale

1 Examiner's amended figure 4
	
Regarding claim 6, Sasaki does not explicitly teach:
wherein the mesa- shaped region has a width of not less than 0.1 µm and not more than 2 µm.
However, this would be a matter of optimizing the distance between the gates. One reason one would want the gates to be close is that it would allow one of ordinary skill in the art to make more of the devices in the same surface area of the die. One reason one would make them further .
Claim 1, 4, 6, and 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (WO 2016/013658 A1) by means of US 2017/0213918 A1 as the English translation (“Sasaki II”).
Regarding claim 1, Sasaki II teaches at least in figure 7, and Examiner’s amended figure 7 below:
an n-type semiconductor layer (21/22) that comprises a Ga203-based single crystal (¶ 0211) and a plurality of trenches (area occupied by 23 and 24) opening on one surface (top surface) (while figure 4 shows a single trench it would have been obvious to one of ordinary skill in the art that they could have duplicated the single trench transistor to create a plurality, or array, of transistors. See Examiner’s amended figure 7 below. One of ordinary skill in the art would have been motivated to create an array of transistors because it would allow them to create designs such as such as tying the devices together to generate more current than a single device allows for, OpAmps, logical gates, and other more complex designs than a single transistor allows for; See MPEP 2144.04(VI)(B), where adding more trenches, i.e. transistors, is a mere duplication of parts),
wherein the n-type semiconductor layer does not contain a p-type Ga2O3-based single crystal (¶ 0211, where 21 is n-type; ¶ 0216, where 22a is n-type, and 22b can be i-type. Thus, there can be no p-type material in the Ga2O3-based single crystal);
a gate electrode (23) buried in each of the plurality of trenches (area occupied by 23 and 24), 
the gate electrode (23) comprising a conductor (¶ 0217, where the gate electrode is formed of metal),

a source electrode (26) connected to a mesa-shaped region (A) between adjacent trenches in the n- type semiconductor layer (21/22) (see Examiner’s amended figure 7 below); and 
a drain electrode (27) directly or indirectly connected to the n-type semiconductor layer (21/22) on an opposite side to the source electrode (27 is on an opposite side than 26).	

    PNG
    media_image2.png
    283
    864
    media_image2.png
    Greyscale

Regarding claim 4, Sasaki II teaches at least in figure 7, and Examiner’s amended figure 7 above:
a p-type semiconductor member (28) connected to at least a part of the mesa-shaped region (A) and to the source electrode (26).
Regarding claim 6, Sasaki II does not explicitly teach:
wherein the mesa- shaped region has a width of not less than 0.1 µm and not more than 2 µm.
However, this would be a matter of optimizing the distance between the gates. One reason one would want the gates to be close is that it would allow one of ordinary skill in the art to make more of the devices in the same surface area of the die. One reason one would make them further apart is that the equipment cost to make device closer together is more expensive 
Regarding claim 8, Sasaki II teaches at least in figure 7, and Examiner’s amended figure 7 above:
wherein the p-type semiconductor member (28) is formed of Ga203, NiO, Cu20 or SnO (¶ 0215, where22 is Ga2O3, and is doped by a p-type dopant)
Regarding claim 9, Sasaki II teaches at least in figure 7, and Examiner’s amended figure 7 above:
wherein a total contact area between the p-type semiconductor member (28) and the n-type semiconductor layer (21/22) is not less than 10% and not more than 50% of a total contact (This limitation is not patentably distinct from the prior art. This is because the Federal Circuit has held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP 2144.04(IV)(A).) area between the source electrode (26) and the n-type semiconductor layer (21/22).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sasaki, in view of Huang et al. (US 2003/0038335 A1) (“Huang”); and/or
Sasaki II, in view of Huang.
Regarding claim 7, Sasaki and Sasaki II do not teach:
wherein a distance from a surface of the n-type semiconductor layer on a side of the drain electrode to a bottom of the trenches is not less than 1 µm and not more than 500 µm.

Huang teaches:
that it is known in the art that the trenches of a trench gate 19 may be between 1 µm and 10 µm. ¶ 0032. Huang teaches that this depth one of ordinary skill in the art would expect the devices to work without excessing trenching (e.g. spending time etching to make the trenches deeper).

Sasaki teaches that layer 3 has a thickness of 10 nm 500 nm, and 6 has a thickness of 0.1 to 100 µm. Therefore, using a trench depth of 1 µm and 10 µm from Huang and a thickness of layers 3/6 from Sasaki (0.11 µm to 100.5 µm), it is obvious that one of ordinary skill in the art using routine skill in the art would have the bottom of the trench be above Sasaki’s layer 2 with the required distance. 

Sasaki II teaches that layers 22a can be 0.4 µm - 40 µm, and 22b can be 0.1 µm - 10 µm. Therefore, Sasaki II allows the combined layer to be 0.5 µm to 50 µm. Using the same analysis as was used with Sasaki we see that the limitation would be equally obvious for the same reasons as above.
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive. 
It appears that Applicant believes that Ajit was being used to reject the claims. This is incorrect. Ajit was being used in the response to arguments section to counter Applicant’s arguments that one could not have a plurality of these transistors next to each other. Since there was no rejection based upon Ajit, Applicant’s arguments are moot concerning its applicability to the rejection of the claims. Examiner’s position was, and is, that it would be obvious to one of ordinary skill in the art to use routine skill in the art to create a plurality of transistors next to each other in order to 1) type the devices together to generate more output current than a single device, and 2) allow for the design of more complex circuits such as OpAmps, logical gates, etc.
Thus, in response to applicant's argument t, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In sum, Applicant’s arguments are not persuasive, as the plurality of trenches is a duplication of parts, and the Ajit refences was being used to show the level and knowledge of one of ordinary skill in the art, and to counter the argument that the analysis of the claims created a hypothetical part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822